NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RICHARD STANLEY,                                No.    16-55633

                Plaintiff-Appellant,            D.C. No. 3:15-cv-00827-JAH-KSC

 v.
                                                MEMORANDUM*
CLEAR RECON CORPORATION;
NATIONSTAR MORTGAGE, LLC,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Southern District of California
                    John A. Houston, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Richard Stanley appeals from the district court’s judgment dismissing his

action alleging federal and state law claims arising out of foreclosure proceedings.

We have jurisdiction under 28 U.S.C. § 1291. We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Stanley’s request for oral
argument, set forth in his opening brief, is denied.
      In his opening brief, Stanley fails to address how the district court abused its

discretion in dismissing his action for failure to comply with the local rules. As a

result, Stanley has waived his challenge to the dismissal order. See Smith v.

Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“On appeal, arguments not raised by

a party in its opening brief are deemed waived.”); Greenwood v. FAA, 28 F.3d 971,

977 (9th Cir. 1994) (“We will not manufacture arguments for an appellant . . . .”).

      AFFIRMED.




                                          2                                     16-55633